                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

DUSTIN TERRO                                     §

VS.                                              §                CIVIL ACTION NO. 1:21cv77

B. BROUSSARD, ET AL.                             §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Dustin Terro, an inmate at the Jefferson County Correctional Facility, proceeding

pro se, brought this civil rights suit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing this action for failure to state a claim upon which

relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. A copy of the report and recommendation was mailed to plaintiff at the address

provided to the court. Plaintiff acknowledged receipt of the report and recommendation on March

8, 2021. No objections to the Report and Recommendation of United States Magistrate Judge

have been filed.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the report and recommendation of the magistrate judge is ADOPTED. A separate
final judgment will be entered in this case in accordance with the magistrate judge’s

recommendations.

                              SIGNED this 7th day of May, 2021.




                                                         ____________________________
                                                         Michael J. Truncale
                                                         United States District Judge




                                         2
